Title: V. Louis Guillaume Otto to the Secretary of State, 8 January 1791
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
A New York le 8. Janv. 1791

J’ai L’honneur de vous adresser ci-joint une Lettre du Roi au Congrès, et une autre que vous ecrit M. de Montmorin. Vous y trouveréz l’Expression sincere des Sentimens que vous avéz inspirés à notre Gouvernement et des Regrets du Ministre de ne plus être immediatement en relation avec vous. Ces Sentimens sont partagés par toutes les Personnes qui ont eu l’Avantage de vous connoitre en France.
Je suis peiné, Monsieur, d’avoir à vous annoncer en même Tems que les Plaintes de nos Negocians, au sujet des Droits de Tonnage, se multiplient, et qu’elles ont non seulement fixé l’attention du Roi, mais celle de plusieurs Departemens du Royaume. J’ai reçu de nouveaux Ordres de demander aux Etats Unis une Decision à ce Sujet, et de Solliciter en Faveur des Négocians lézés la Restitution des Droits qui ont dejà été payés. Je vous prie instamment, Monsieur, de ne pas perdre de vue un Objet qui, comme j’ai eu l’Honneur de vous le dire verbalement, est de la plus grande Importance pour cimenter les Liaisons futures de Commerce entre les deux Nations.  En examinant plus particulierement cette Question, vous trouveréz  peut être que les motifs de convenance sont aussi puissans que ceux de Justice pour engager les Etats Unis à donner à Sa Majesté la Satisfaction qu’elle demande. Il entre dans les Ports de France au moins deux fois plus de Bâtimens Américains qu’il ne vient de Bâtimens François dans les Ports Americains. L’Exemption du Droit de Tonnage est donc evidemment moins avantageux pour les François que pour les Navigateurs des Etats-Unis. Quoiqu’il en soit, je puis vous assurer, Monsieur, que les Delais d’une Decision à cet egard ne pourront que multiplier les Difficultés en augmentant les justes plaintes des Négocians François. Je vous prie en Consequence de me mettre en Etat de donner à ma Cour une Reponse satisfaisante avant l’Expedition du Paquebot qui partira vers la Fin de ce Mois. J’ai l’Honneur d’être, avec un respectueux Attachement, Monsieur, Votre très humble et très obeissant Serviteur

L. G. Otto

